Citation Nr: 9909969	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from May 1942 to October 1945, and died in 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  


REMAND

In the case Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
United States Court of Appeals for Veterans Claims found that 
VA records that predated a Board decision were "before the 
Secretary and Board" when the Board decision was made.  "If 
such material could be determinative of the claim and was not 
considered by the Board, a remand for readjudication would be 
in order."  Id.  The certificate of death reflects that the 
veteran died in October 1979 while hospitalized at a VA 
Medical Center in Cincinnati, Ohio.  Records relating to this 
terminal hospitalization have not been associated with the 
record on appeal and could be relevant to the appellant's 
claim.  

In light of the above, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the appellant 
and advise her that she should submit 
medical evidence that indicates that 
there is a relationship between the 
veteran's death and his active service.  

2.  The RO should contact the VA Medical 
Center in Cincinnati, Ohio, and request 
copies of medical records relating to the 
veteran's terminal hospitalization in 
October 1979.  These records should be 
associated with the record on appeal.  

3.  The RO should then readjudicate the 
issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, both the appellant and 
her representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).

 
